Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change September 25, 2009 3. News Release September 25, 2009 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. today announced the decision that future development and commercialization of its GED-aPC technology, currently held in a subsidiary company, will be funded externally from Cardiome.In support of the transition of the GED-aPC program, Dr. Charles Fisher, Chief Medical Officer and Executive Vice President, Clinical & Regulatory Affairs, will assume an advisory role as a consultant to Cardiome, effective October 1, 2009.It is expected that the GED-aPC subsidiary will seek external capital to fund future activities.Cardiome may choose to co-invest in the venture to maintain its equity interest. 5. Full Description of Material Change
